DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

   ALL REPAIR & RESTORATION, LLC d/b/a ALL DRY USA a/a/o
                     GRACIELA ROSA,
                        Appellant,

                                     v.

     AVATAR PROPERTY & CASUALTY INSURANCE COMPANY,
                        Appellee.

                               No. 4D21-137

                              [August 5, 2021]

  Appeal from the County Court for the Fifteenth Judicial Circuit, Palm
Beach County; Edward A. Garrison, Judge; L.T. Case No.
502017CC008966XXXXMB, 502019AB000063CAXXMB.

  Jana A. Rauf of Insurance Litigation Group, P.A., Miami, for
appellant.

  Carol M. Rooney of Butler Weihmuller Katz Craig LLP, Tampa, for
appellee.

PER CURIAM.

   Affirmed.

FORST, KLINGENSMITH, and ARTAU, JJ., concur.

                          *          *           *

   Not final until disposition of timely filed motion for rehearing.